       Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 1 of 14



 1   Christina McCullough, Bar No. 245944                      Tiffany P. Cunningham
     CMcCullough@perkinscoie.com                               TCunningham@perkinscoie.com
 2   Theresa H. Nguyen, Bar No. 284581                         PERKINS COIE LLP
     RNguyen@perkinscoie.com                                   131 S. Dearborn Street, Suite 1700
 3   PERKINS COIE LLP                                          Chicago, IL 60603
     1201 Third Avenue, Suite 4900                             Telephone: (312) 324-8400
 4   Seattle, WA 98101-3099                                    Facsimile: (312)324-9400
     Telephone: (206) 359-8000
 5   Facsimile: (206) 359-9000                                 Sarah E. Stahnke, Bar No. 264838
                                                               SStahnke@perkinscoie.com
 6   Chad S. Campbell, Bar No. 258723                          PERKINS COIE LLP
     CCampbell@perkinscoie.com                                 3150 Porter Drive
 7   PERKINS COIE LLP                                          Palo Alto, CA 94304
     2901 N. Central Avenue, Suite 2000                        Telephone: (650) 838-4300
 8   Phoenix, AZ 85012-2788                                    Facsimile: (650) 838-4350
     Telephone: (602) 351-8000
 9   Facsimile: (602) 648-7000

10   Patrick J. McKeever, Bar No. 268763
     PMcKeever@perkinscoie.com
11   PERKINS COIE LLP
     11452 El Camino Real, Suite 300
12   San Diego, CA 92130
     Telephone: (858) 720-5700
13   Facsimile: (858) 720-5799

14    Attorneys for Microsoft Corporation and Microsoft
      Mobile Inc.
15
                          IN THE UNITED STATES DISTRICT COURT
16                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
17                                 OAKLAND DIVISION

18
                                                      Case No.: 4:18-cv-01885-HSG-EDL
19
                                                      JURY TRIAL DEMANDED
20
                                                          DEFENDANTS’ REPLY IN SUPPORT OF
21    In Re Koninklijke Philips Patent Litigation         MOTION FOR LEAVE TO AMEND
22                                                        INVALIDITY CONTENTIONS

23                                                        Date: April 11, 2019
                                                          Time: 2:00 p.m.
24                                                        Judge: Hon. Haywood S. Gilliam, Jr.
                                                          Courtroom: 2
25

26

27

28

      DEFENDANTS’ REPLY ISO MOT. FOR                                 CASE NO. 18-CV-01885-HSG-EDL
      LEAVE TO AMEND INV. CONTENTIONS
      Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 2 of 14



 1          Philips’ opposition fails to rebut Defendants’ showing that they diligently investigated

 2   Pocket Streets and Windows CE devices as prior art and that Philips will suffer no prejudice from

 3   Defendants’ narrow proposed amendment. Philips argues that Defendants should have been

 4   looking for evidence specific to the Pocket Streets / Velo 1 combination from the outset. But that

 5   argument mistakenly assumes that Defendants knew that Pocket Streets was strong prior art when

 6   the case began, that an early version of Pocket Streets had been released in early 1997, or that

 7   Philips provided that version to its customers when they bought a Velo 1. Defendants learned those

 8   facts only by pursuing multiple investigative leads regarding Pocket Streets and compatible devices

 9   throughout the case and by purchasing Philips prior art products to obtain documents and

10   information that Philips failed to produce in discovery. Given the narrow scope of Defendants’

11   amendment and the fact that it relates to Philips’ own product, Philips cannot credibly claim

12   prejudice. Moreover, the Pocket Streets / Velo 1 combination is substantially similar to other

13   Pocket Streets combinations that Defendants disclosed to Philips well over a year ago. Philips has

14   already deposed Microsoft’s fact witness about Pocket Streets 97 and inspected a Velo 1 running

15   the program. The lengthy expert discovery phase of this case affords Philips more than enough

16   time to analyze the minimal differences between the Velo 1 and the other Pocket Streets devices.

17   I.     DEFENDANTS WERE DILIGENT
18          A.      Defendants Diligently Investigated Pocket Streets and Windows CE Devices.
19          Defendants included claim charts for Pocket Streets and Windows CE devices in their

20   original invalidity contentions served in September 2016. Dkt. No. 584 (“Mot.”) at 1. Thereafter,

21   Defendants thoroughly investigated the Pocket Streets prior art. Microsoft identified an employee,

22   John-Michael Wiley, who had worked on Pocket Streets in the late 1990s. Microsoft amended its

23   initial disclosures on Sept. 22, 2017 and identified Mr. Wiley as knowledgeable about Pocket

24   Streets. McKeever Decl. (“McKeever-2 Decl.”)1 ¶ 2. On November 3, 2017, Microsoft produced

25   a number of Pocket Streets-related documents including an early technical specification. Id. at ¶ 3.

26

27          1
               For clarity, Defendants will reference the earlier supporting declaration of Patrick J.
     McKeever (Dkt. No. 584-1) filed in support of the Motion as “McKeever-1” and the declaration
28   filed in support of this Reply as “McKeever-2.”

     DEFENDANTS’ REPLY ISO MOT. FOR                    1              CASE NO. 18-CV-01885-HSG-EDL
     LEAVE TO AMEND INV. CONTENTIONS
      Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 3 of 14



 1          Defendants’ investigation initially identified three versions of Pocket Streets that were

 2   released before the July 2000 priority date of the ’564 patent: Pocket Streets 98, Pocket Streets 3.0,

 3   and Pocket Streets 2001. Id. at ¶ 4. These three versions were included with retail versions of

 4   Microsoft mapping applications for use with desktop and laptop PCs—Microsoft Expedia Streets

 5   98, Microsoft Expedia Streets & Trips 2000, and Microsoft Streets & Trips 2001, respectively. Id.

 6   at ¶ 5. As discussed below, Defendants developed and charted obviousness combinations that

 7   included Pocket Streets 98 and Pocket Streets 2001.2

 8          Defendants also diligently investigated prior art Windows CE devices. Dozens of Windows

 9   CE devices were released before the July 2000 priority date of the ’564 patent. Id. at ¶ 7. There

10   were two major categories of Windows CE devices: Handheld PCs and Palm-Size PCs. The

11   devices within each category were quite similar even though they were made by different OEMs

12   (e.g., HP, Casio, LG, Philips). See, e.g., id., Ex. N (describing “base product specification” for first

13   generation Handheld PCs); id., Ex. O (describing features common to Palm-Size PCs). Defendants

14   investigated the Handheld PC category of devices and ultimately focused on a Hitachi device, the

15   HPW-600ETM, on which Defendants successfully installed and ran Pocket Streets 2001.

16   Defendants also investigated the Palm-Size PC devices and ultimately focused on the Philips Nino,

17   on which Defendants successfully installed and ran Pocket Streets 98. Defendants amended their

18   invalidity contentions on Nov. 3, 2017 and provided claim charts for the Pocket Streets / Hitachi

19   and Pocket Streets / Nino combinations. McKeever-1 ¶¶ 28-29.

20          Although Defendants were diligent in investigating and testing Pocket Streets and the

21   Windows CE devices, Defendants did not discover that a fourth prior art version of Pocket Streets

22   had been released and packaged with the Philips Velo 1. But that was not for lack of inquiry or

23   investigative effort. First, unlike the three versions mentioned above, Pocket Streets 97 was not

24   included with the 1997 edition of Microsoft’s desktop mapping software. McKeever-1 ¶ 19.

25   Second, whereas Defendants were able to find archived Microsoft web pages discussing the later

26
            2
              Defendants did successfully install and run Pocket Streets 3.0 on the Philips Nino.
27   McKeever-2 ¶ 6. However, Defendants elected to use Pocket Streets 98 rather than Pocket
     Streets 3.0 in combination with the Nino because there did not appear to be any differences in the
28   zoom functionality between the two versions. Id.

     DEFENDANTS’ REPLY ISO MOT. FOR                       2             CASE NO. 18-CV-01885-HSG-EDL
     LEAVE TO AMEND INV. CONTENTIONS
      Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 4 of 14



 1   versions of Pocket Streets, no similar web pages referenced the 1997 version. Id. Third, although

 2   Microsoft located a file archive with several versions of Pocket Streets, the archive did not include

 3   the 1997 version. Id.

 4          Defendants also encountered obstacles investigating the Philips Velo 1 device itself. First,

 5   Philips failed to provide substantive responses to Defendants’ discovery requests. Mot. at 2.

 6   Philips did not even identify the Velo 1 as a product sold by Philips that included a touch screen or

 7   ran a version of the Windows operating system. McKeever-1 Decl., Ex. F (Dkt. 584-7) at pgs. 12-

 8   14 (responding to Interrogatory Nos. 5 & 6). Second, there was very little information about the

 9   Velo 1 available online. Philips’ current website contains no information about the Velo 1 and no

10   archived version of the site is available through the Internet Archive. McKeever-2 ¶ 10. Although

11   Defendants managed to find one Velo-related manual online, which they used during a March 2017

12   deposition, that manual focused almost entirely on how to upgrade a Philips Velo 1 to Windows

13   CE 2.0 and provides very little information about the Velo 1 device itself.3 In contrast, the 200+

14   page “Velo 1 User’s Guide” that describes all the features and capabilities of the device, including

15   its support for cellular modems,4 was only obtained recently through purchase of the actual Velo 1

16   device from a third party in late September 2018.

17          Philips faults Defendants for not acquiring a Philips Velo 1 earlier, but fails to explain how

18   Defendants should have known to do so. Dkt. No. 607 (“Opp.”) at 7. It would not have been

19   practical to acquire every single Windows CE device released between 1996 and July 2000.

20   Defendants investigated the Handheld PC category of devices and, based on the information

21   available at the time, made a reasonable decision to focus on the Hitachi as representative. The

22   Hitachi was a third generation Handheld PC that Defendants suspected and then confirmed was

23   compatible with Pocket Streets. The Velo 1, on the other hand, was one of the earlier, first

24   generation Handheld PCs that Defendants did not believe were compatible with Pocket Streets.

25   Defendants investigated the early Handheld PCs and acquired one, an HP 320LX, back in October

26
            3
               Although the manual does mention something about installing Pocket Streets in
27   connection with the Windows CE Services 2.0 CD-ROM, that CD-ROM includes Pocket Streets
     98, not Pocket Streets 97. McKeever-2 ¶ 11.
28           4
               See McKeever-2 Decl., Ex. R at pgs. iii - x (table of contents).

     DEFENDANTS’ REPLY ISO MOT. FOR                      3            CASE NO. 18-CV-01885-HSG-EDL
     LEAVE TO AMEND INV. CONTENTIONS
      Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 5 of 14



 1   2017. McKeever-2 ¶ 12. (Compared to the Velo 1, the HP device was easier to purchase, had more

 2   information available online about its design and operation, and had a PC card slot that would fit a

 3   wireless PC card.5 Id.) The HP device did not come with a copy of Pocket Streets, however, and

 4   Defendants were unable to install the later versions of Pocket Streets on the device. Id. at ¶ 13.

 5   Given the number of patents-in-suit in this case and the fact that Defendants had Pocket Streets

 6   running on a different Handheld PC (the Hitachi), there was no reason to prioritize further

 7   investigation of additional first generation Handheld PCs such as the Velo 1. See, e.g., Karl-Storz

 8   Endoscopy-America, Inc. v. Stryker Corp., No. 14-cv-00776-RS (JSC), 2016 WL 2855260, at *5

 9   (N.D. Cal. May 13, 2016) (“[G]iven the scope of the prior art search that [plaintiff’s] infringement

10   contentions required, [defendant] cannot reasonably have been expected to pick up every last crumb

11   dropped by the more than 500 references it cited.”).

12          B.      Philips’ Cited Documents Do Not Demonstrate a Lack of Diligence.
13          Mixing hindsight with mischaracterization, Philips claims that Defendants could not have

14   been diligent because Microsoft had in its possession a few old documents that indicate Pocket

15   Streets 97 was compatible with the Velo 1. But none of these documents even mentions Pocket

16   Streets 97.

17          First, Philips references a 1997 press release it claims “tout[s] the ability to use Pocket

18   Streets 1997 on a Velo 1.” Opp. at 6. The press release, titled “Handheld PC Users Stay

19   Connected,” describes various ways in which four individuals are using their Handheld PCs. Dkt.

20   607-3. It mentions that one Velo 1 user “downloaded Microsoft Pocket Streets from the Microsoft

21   Windows CE Web site.” Id. Contrary to Philips’ characterization, the press release does not

22   mention “Pocket Streets 97” and was issued months after the release of Pocket Streets 98. See

23   McKeever-2 Decl., Ex. P.

24          Second, Philips cites a February 1997 press release that refers to “Pocket Automap Streets.”

25   Dkt. 607-4 (“Starting today, Microsoft Corp. will offer its new Microsoft Pocket Automap Streets

26

27          5
            The Velo 1, on the other hand, did not appear to have a PC card slot. Later, however,
     Defendants would learn that the Velo 1 did support PC cards via a snap-on accessory. See, e.g.,
28   McKeever-1 Decl., Ex. K at pg. 183 (describing accessory for use with PC cards).

     DEFENDANTS’ REPLY ISO MOT. FOR                     4             CASE NO. 18-CV-01885-HSG-EDL
     LEAVE TO AMEND INV. CONTENTIONS
      Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 6 of 14



 1   travel series software free for downloading to anyone using the new Windows CE operating system

 2   (connect-time charges apply).”). Defendants’ and Microsoft’s “Pocket Streets” searches did not

 3   return this document because it refers to the program under a different name. Microsoft only found

 4   this document in December by searching for “Pocket Automap Streets” after seeing that name was

 5   used on the version of Pocket Streets that came with the Velo 1. McKeever-2 ¶ 15.

 6          Third, Philips cites purported “user feedback studies related to Pocket Streets 1997 on the

 7   Velo 1” (Opp. at 6), but the cited document contains nothing of the sort. It collects market research

 8   in the wake of the 1998 launch of Palm-Size PC devices. Dkt. Nos. 610-4, 610-5. As discussed

 9   above, Handheld PCs and Palm-Size PCs were different categories of Windows CE devices. See,

10   e.g., McKeever-2 Decl., Ex. Q at pgs. xiii - xv. The Velo 1 was not a Palm-Size PC launched in

11   1998; it was a Handheld PC released in early 1997. See, e.g., id., Ex. R (Velo 1 User’s Guide) at

12   pg. xi (“The Philips Velo 1 is a handheld PC (HPC), a new kind of computer that you can carry

13   with you and use almost anywhere.”). Accordingly, the statement that Palm-Size PCs came with

14   Pocket Streets does not establish the same to be true for the Velo 1. Philips is also mistaken in

15   suggesting that the document mentions “Pocket Streets 1997” or mentions any version of Pocket

16   Streets running on a Velo 1.

17          Further, even if the cited documents were as relevant as Philips touts, “perfect diligence” is

18   not the standard. Karl-Storz, 2016 WL 2855260 at *5 (“Ultimately, the ‘good cause requirement

19   does not require perfect diligence.’”) (quoting Fujifilm Corp. v. Motorola Mobility, LLC, No. 12-

20   cv-03587-WHO, 2014 WL 491745, at *4 (N.D. Cal. Feb. 5, 2014)). “Although hindsight is often

21   ‘20/20,’ identifying and evaluating prior art can be difficult, and new information learned in

22   discovery can lead a party to understandably reevaluate evidence found earlier.” Karl-Storz, 2016

23   WL 2855260 at *5 (quoting Fujifilm, 2014 WL 491745 at *4). Microsoft’s technical “possession”

24   of a few relevant documents does not negate Defendants’ diligent investigation. In Netflix, Inc. v.

25   Rovi Corp., for example, a court in this District allowed Netflix to supplement its invalidity

26   contentions to add its own prior art source code. No. 11-cv-06591-PJM (DMR), 2015 WL

27   3504969, *2 (June 2, 2015) (The supplement “includes citations to Netflix’s source code from

28   2004.”). Just as with Pocket Streets here, Netflix had identified the Netflix website as prior art

     DEFENDANTS’ REPLY ISO MOT. FOR                      5            CASE NO. 18-CV-01885-HSG-EDL
     LEAVE TO AMEND INV. CONTENTIONS
      Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 7 of 14



 1   early in the case but then encountered challenges obtaining details and evidence given the passage

 2   of time and departures of employees who had worked on it. Id. at *2-3. Despite Netflix having its

 3   old source code in its possession from the start of the case, the court found Netflix was diligent in

 4   view of the challenges investigating and tracking down the old source code. Id. at *4 (“[I]n this

 5   case Netflix has provided a detailed account of its difficulties in finding evidence that illustrates

 6   how a currently-active website functioned a decade ago.”). Similarly here, Microsoft’s possession

 7   of a few documents should not negate its diligent investigation of Pocket Streets and Windows CE

 8   devices. Indeed, Microsoft had to overcome greater challenges here since it never located a copy

 9   of Pocket Streets 1997 in its own possession and Defendants obtained a copy only by acquiring old

10   Philips Velo 1 devices.

11   II.    THE RELEVANCE OF THE PRIOR ART, THE MASSIVE SCOPE OF THE
            CASE, AND PHILIPS FAILURE TO PRODUCE RESPONSIVE DISCOVERY
12          FURTHER SUPPORT A FINDING OF GOOD CAUSE
13          Philips claims that Defendants failed to make an affirmative showing that the Pocket

14   Streets / Velo 1 combination is uniquely strong. Opp. at 11. Philips is wrong. The Motion

15   highlighted two specific ways in which the Pocket Streets / Velo 1 combination is especially

16   relevant even in comparison with the other Pocket Streets combinations. Mot. at 6. First, for the

17   Nino and Hitachi combinations, Philips disputes whether it would have been obvious to run

18   Pocket Streets on the devices.6 But Philips will be hard pressed to take that position on the Velo

19   1 combination given Philips itself packaged Pocket Streets with, and promoted its use on the Velo

20   1. Second, that Philips itself promoted use of the Velo 1 with a “cellular modem” undercuts its’

21   ability to dispute the “wireless modem” limitation for the Velo 1 combination in the way it does

22   for the Nino and Hitachi combinations.7

23          Courts in this District have further cited the size and complexity of a case as a factor to

24   consider in determining whether a party was diligent in searching for prior art. See, e.g., Karl-

25
            6
               See McKeever-2 Decl., Ex. S at pg. 493 (disputing that POSA would have combined
26   Pocket Streets 98 with the Nino); id. at pg. 497 (disputing that POSA would have combined
     Pocket Streets 2001 with the Hitachi).
27           7
               See McKeever-2 Decl., Ex. S at pg. 491-492 (repeatedly arguing that Nino includes “at
     most an infrared communications port, which is not a wireless modem”); id. at pg. 495-496
28   (repeating same arguments with respect to Hitachi).

     DEFENDANTS’ REPLY ISO MOT. FOR                      6             CASE NO. 18-CV-01885-HSG-EDL
     LEAVE TO AMEND INV. CONTENTIONS
      Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 8 of 14



 1   Storz, 2016 WL 2855260 at *5 (five patent case). Without citing any authority, Philips suggests

 2   that the Court should disregard that 11 patents are asserted in this case because Defendants have

 3   many attorneys and can pool attorney resources and share the invalidity workload. Opp. at 10.

 4   Among other flaws, this argument ignores that different Defendants in this case will prioritize

 5   different invalidity defenses—the estoppel landscape, for example, is different for each

 6   Defendant—and it further ignores that each Defendant party has the right to rely on the attorneys

 7   they retained, and that will represent them at trial, to develop their distinct invalidity defenses.

 8          Philips also argues that the massive scope of this case is irrelevant because Defendants

 9   failed to describe in their Motion all the prior art searching they performed. Opp. at 10-11.

10   Given the very narrow scope of the proposed amendment, it was unnecessary to catalog and

11   present evidence regarding all the prior art searching performed across the 11 patents-in-suit.

12   Rather, Defendants have focused on the prior art searching that was relevant to the Pocket Streets

13   / Velo combination at issue for this Motion. Regardless, Philips’ own opposition estimates that

14   Defendants have “charted 180 different alleged prior art references.” Id. at 13. Clearly,

15   Defendants have devoted extraordinary time and effort to prior art searching in this case.

16          Defendants’ Motion noted that Philips did not provide meaningful discovery on the Velo

17   1. Philips argues that Defendants’ discovery requests are irrelevant because they were not

18   specifically directed to whether Pocket Streets 97 was provided with the Velo 1. Opp. at 8-9.

19   Philips’ argument does not withstand scrutiny. Had Philips simply produced the Velo 1 User’s

20   Guide or Accessories Catalog, both of which tout use of the device with a cellular modem,

21   Defendants would have known to pursue the Velo 1 sooner. Philips also makes the dubious claim

22   that it simply has no information about the Velo to produce because the product is old. Yet

23   Philips consistently highlights the Velo to show it was an “Innovator in Portable Devices” in its

24   licensing-related presentations:

25

26

27

28

     DEFENDANTS’ REPLY ISO MOT. FOR                        7            CASE NO. 18-CV-01885-HSG-EDL
     LEAVE TO AMEND INV. CONTENTIONS
      Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 9 of 14



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   McKeever-2 Decl.,¶ 19, Ex. T. It appears that Philips is simply trying to make it difficult for

13   Defendants to use Philips’ own devices as prior art.

14   III.   DEFENDANTS’ NARROW AMENDMENT WILL NOT PREJUDICE PHILIPS

15          Defendants’ proposed amendment introduces only one new reference, the Philips Velo 1,

16   and one quasi-new reference, Pocket Streets 1997, to a case that involves legions of prior art

17   references across 11 patents-in-suit. Moreover, the Velo 1 / Pocket Streets combination is

18   substantially similar to the other Pocket Streets device combinations.         The touch-to-zoom

19   functionality at the heart of the ’564 patent claims is no different in the Pocket Streets / Velo

20   combination than it is in the other Pocket Streets combinations. The primary difference between

21   the Velo 1 and the other Pocket Streets devices is that Philips is already on record touting use of

22   the Velo 1 with a cellular modem.

23          Exaggerating the scope of the proposed amendment, Philips’ asserts that it includes “six

24   brand new obviousness theories involving five new references.” Opp. at 2; see also id. at 13. To

25   the contrary, the only references in the claim chart that are arguably “new” are the Velo 1 and

26   Pocket Streets 97. Although the claim chart does include additional secondary references for some

27   of the dependent claims (e.g., Brooks, Priestman), none of those references are new or used

28   differently here than they were used in other Pocket Streets combinations.

     DEFENDANTS’ REPLY ISO MOT. FOR                      8            CASE NO. 18-CV-01885-HSG-EDL
     LEAVE TO AMEND INV. CONTENTIONS
     Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 10 of 14



 1          The addition of the Velo 1 will not require Philips to take “significant fact discovery.”

 2   Defendants have already obtained and produced the Velo 1 product literature. Defendants also

 3   obtained a working Velo 1 device that Philips has already inspected. And the Velo 1 is a Philips

 4   device. Notably, Philips chose not to take any fact discovery at all about two other Philips products

 5   Defendants charted as prior art to the ’564 patent: (1) the Philips Nino, and (2) the Philips Pronto,

 6   despite having more than a year to do so.

 7          The only fact discovery Philips specifically mentions is a possible deposition of a Microsoft

 8   employee, Ken Kiesow. Opp. at 12-13. But Mr. Kiesow has nothing to do with the Pocket Streets

 9   / Velo 1 combination. Microsoft identified Mr. Kiesow as knowledgeable regarding “Windows CE

10   Services,” a suite of software that was provided with devices running Windows CE 2.0 and above,

11   e.g., the Philips Nino and Hitachi devices. First generation Handheld PC products such as the Velo

12   1 predated Windows CE Services. Philips provided Pocket Streets 97 on a Philips-branded CD-

13   ROM, not as a component of Windows CE Services. McKeever-1 Decl., ¶¶ 15-19. Accordingly,

14   no deposition of Mr. Kiesow would be relevant for the Pocket Streets / Velo 1 combination.

15          Philips also claims it will be required to investigate differences between Pocket Streets 97

16   and the later versions and differences between Windows CE 1.0 and later versions. But Defendants

17   provided Philips with a claim chart for the Pocket Streets / Velo 1 combination in December. If

18   there were significant differences based on the Pocket Streets version or Windows CE version,

19   Philips surely would have called those out in its opposition. Clearly determined to identify some

20   distinction, Philips mentions that Pocket Streets 97 does not support the “pushpins” feature found

21   in the later versions. Opp. at 13. But this distinction makes analyzing the Pocket Streets / Velo 1

22   combination easier, not harder. Whereas Defendants rely both on (i) predefined points of interest

23   (e.g., restaurants, hotels) and (ii) user-created “pushpins” for the other Pocket Streets

24   combinations,8 Defendants rely only on the former for the Pocket Streets / Velo 1 combination.

25          Philips also claims it will need to test and investigate the modem capabilities of the Velo 1.

26   But Philips neither explains what modem capabilities it will need to investigate nor why. Its own

27
            8
               See, e.g., McKeever-1 Ex. M (Dkt. 584-14) at pg. 31 (“Once zoomed in, the user can
28   select a feature (e.g., a point of interest or a pushpin).”).

     DEFENDANTS’ REPLY ISO MOT. FOR                      9            CASE NO. 18-CV-01885-HSG-EDL
     LEAVE TO AMEND INV. CONTENTIONS
     Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 11 of 14



 1   product literature states repeatedly that the Velo 1 can be used with PC card-based cellular modems:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   McKeever-1 Ex. K (Dkt. 584-12) at pg. 183 (top left), pg. 187 (bottom left); McKeever-2 Ex. U

13   (right). Nor can it be said that PC card modems are new to the case. In the other Pocket Streets

14   charts, Defendants argued that PC card wireless modems were well known. See, e.g., McKeever-

15   1 Ex. M (Dkt. 584-14) at pgs. 8-16 (discussing PC card-based wireless modems). Moreover,

16   although Philips inspected the Nino and Hitachi devices, it never requested an opportunity to

17   perform testing of the wireless modem capabilities of those devices. McKeever-2 ¶ 21.

18          Philips and its technical expert have plenty of time to investigate any minor distinctions

19   between the Pocket Streets / Velo 1 combination and the other Pocket Streets device combinations.

20   Opening expert reports are due on March 14, 2019 and rebuttal expert reports are not due until May

21   16, 2019. Thus, Philips will have two full months even after receiving Defendants’ opening expert

22   report to perform testing and analysis on the Velo 1.

23   IV.    CONCLUSION
24          For the reasons discussed in their Motion and in this Reply, Defendants respectfully request

25   that the Court grant their Motion for leave to amend their invalidity contentions.

26

27

28

     DEFENDANTS’ REPLY ISO MOT. FOR                     10            CASE NO. 18-CV-01885-HSG-EDL
     LEAVE TO AMEND INV. CONTENTIONS
     Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 12 of 14



 1
     DATED: February 8, 2019
 2

 3   /s/ Patrick J. McKeever                   /s/ Aaron Mauer
     Christina McCullough, Bar No. 245944      Matthew S. Warren (Bar No. 230565)
 4   CMcCullough@perkinscoie.com               Patrick M. Shields (Bar No. 204739)
     Theresa H. Nguyen, Bar No. 284581         Erika H. Warren (Bar No. 295570)
 5   RNguyen@perkinscoie.com
     Perkins Coie LLP                          Amy M. Bailey (Bar No. 313151)
 6   1201 Third Avenue, Suite 4900             WARREN LEX LLP
     Seattle, WA 98101-3099                    San Francisco, California, 94110
 7   Telephone: (206) 359-8000                 +1 (415) 895-2940
     Facsimile: (206) 359-9000                 +1 (415) 895-2964 facsimile
 8                                             18-1885@cases.warrenlex.com
     Chad S. Campbell, Bar No. 258723
 9   CCampbell@perkinscoie.com
     PERKINS COIE LLP                          Bruce Genderson (pro hac vice)
10   2901 N. Central Avenue, Suite 2000        Kevin Hardy (pro hac vice)
     Phoenix, AZ 85012-2788                    Aaron Maurer (pro hac vice)
11   Telephone: (602) 351-8000                 David Krinsky (pro hac vice)
     Facsimile: (602) 648-7000                 Andrew Trask (pro hac vice)
12
                                               Kyle Thomason (pro hac vice)
     Patrick J. McKeever, Bar No. 268763
13   PMcKeever@perkinscoie.com                 Christopher A. Suarez (pro hac vice)
     PERKINS COIE LLP                          WILLIAMS & CONNOLLY LLP
14   11452 El Camino Real, Suite 300           725 TWELFTH STREET, N.W.
     San Diego, CA 92130                       Washington, D.C., 20005
15   Telephone: (858) 720-5700                 +1 (202) 434-5000
     Facsimile: (858) 720-5799                 +1 (202) 434-5029 facsimile
16
                                               viceroy@wc.com
     Tiffany P. Cunningham
17   TCunningham@perkinscoie.com
     PERKINS COIE LLP                          Attorneys for Defendants Acer, Inc., Acer
18   131 S. Dearborn Street, Suite 1700        America Corp., ASUSTeK Computer Inc., and
     Chicago, IL 60603                         ASUS Computer International
19   Telephone: (312) 324-8400
     Facsimile: (312)324-9400                  Kai Tseng (Bar No. 193756)
20
     Sarah E. Stahnke, Bar No. 264838          Hsiang (“James”) H. Lin (Bar No. 241472)
21   SStahnke@perkinscoie.com                   Attorneys for Defendants Acer, Inc.
     PERKINS COIE LLP                           and Acer America Corporation
22   3150 Porter Drive
     Palo Alto, CA 94304
23   Telephone: (650) 838-4300
     Facsimile: (650) 838-4350                 Michael J. Newton (Bar No. 156225)
24
     Attorneys for Microsoft Corporation and   Sang (Michael) Lee (pro hac vice)
25   Microsoft Mobile Inc.                     ALSTON & BIRD LLP
                                               2200 Ross Avenue, Suite 2300
26                                             Dallas, Texas, 75201
                                               +1 (214) 922-3400
27                                             +1 (214) 922-3899 facsimile
28                                             asus-philips@alston.com

     DEFENDANTS’ REPLY ISO MOT. FOR            11           CASE NO. 18-CV-01885-HSG-EDL
     LEAVE TO AMEND INV. CONTENTIONS
     Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 13 of 14



 1    /s/ Ryan McBrayer
     John Schnurer (Bar No. 185725)                Attorneys for Defendants ASUSTeK Computer
 2   Kevin Patariu (Bar No. 256755)                Inc. and ASUS Computer International
 3   Ryan Hawkins (Bar No. 256146)
     Louise Lu (Bar No. 256146)                    /s/ Lucian C. Chen
 4   Vinay Sathe (Bar No. 256146)                 Lucian C. Chen (pro hac vice)
     PERKINS COIE LLP                             Wing K. Chiu (pro hac vice)
 5   11425 El Camino Real, Suite 350              LUCIAN C. CHEN, ESQ. PLLC
     San Diego, California, 92130                 One Grand Central Place
 6   +1 (858) 720-5700                            60 East 42nd Street, Suite 4600
 7   +1 (858) 720-5799 facsimile                  New York, New York, 10165
                                                  +1 (212) 710-3007
 8   Ryan McBrayer (pro hac vice)                 +1 (212) 501-2004 facsimile
     Jonathan Putman (pro hac vice)               lucianchen@lcclegal.com
 9   Antoine McNamara (Bar No. 261980)
     Stevan Stark (pro hac vice to be filed)      Michael Song (Bar No. 243675)
10
     PERKINS COIE LLP 1201 Third Avenue,          LTL ATTORNEYS LLP
11   Suite 4900 Seattle, Washington, 98101        300 South Grand Avenue, 14th Floor
     +1 (206) 359-8000                            Los Angeles, California, 90071
12   +1 (206) 359-9000 facsimile                  +1 (213) 612-8900
     htc-philipsperkinsservice@perkinscoie.com    +1 (213) 612-3773 facsimile
13                                                michael.song@ltlattorneys.com
     Attorneys for Defendants HTC Corp. and HTC
14   America, Inc.                                Attorneys for Defendant YiFang USA, Inc.
15                                                D/B/A E-Fun, Inc.

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ REPLY ISO MOT. FOR               12           CASE NO. 18-CV-01885-HSG-EDL
     LEAVE TO AMEND INV. CONTENTIONS
     Case 4:18-cv-01885-HSG Document 617 Filed 02/08/19 Page 14 of 14



 1                                   CERTIFICATE OF SERVICE

 2           The undersigned hereby certifies that on February 8, 2019, a true and correct copy of the

 3   foregoing was served on all interested parties via electronic mail pursuant to Civil Local Rule 5-

 4   1(h).
                                                          /s/ Patrick J. McKeever
 5                                                        Patrick J. McKeever
 6

 7                          ATTESTATION UNDER CIVIL L.R. 5-1(i)(3)
 8           The signing counsel above have authorized me to execute this document on their behalf,.
 9                                               /s/ Patrick J. McKeever
10                                               Patrick J. McKeever

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CERTIFICATE OF SERVICE                           1           CASE NO. 18-CV-01885-HSG-EDL
